(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 LIGHTFOOT ET AL. v. CENDANT MORTGAGE CORP., 

          DBA PHH MORTGAGE, ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

 No. 14–1055. Argued November 8, 2016—Decided January 18, 2017
The Federal National Mortgage Association (Fannie Mae) is a federally
  chartered corporation that participates in the secondary mortgage
  market. By statute, Fannie Mae has the power “to sue and to be
  sued, and to complain and to defend, in any court of competent juris-
  diction, State or Federal.” 12 U.S. C. §1723a(a). When petitioners
  Beverly Ann Hollis-Arrington and her daughter Crystal Lightfoot
  filed suit in state court alleging deficiencies in the refinancing, fore-
  closure, and sale of their home, Fannie Mae removed the case to fed-
  eral court, relying on its sue-and-be-sued clause as the basis for ju-
  risdiction. The District Court denied a motion to remand the case to
  state court and later entered judgment against petitioners. The
  Ninth Circuit affirmed. In concluding that the District Court had ju-
  risdiction under Fannie Mae’s sue-and-be-sued clause, the court re-
  lied on American Nat. Red Cross v. S. G., 505 U.S. 247, which it read
  as establishing a rule that when a sue-and-be-sued clause in a federal
  charter expressly authorizes suit in federal court, it confers jurisdic-
  tion on the federal courts.
Held: Fannie Mae’s sue-and-be-sued clause does not grant federal
 courts jurisdiction over all cases involving Fannie Mae. Pp. 6–16.
    (a) This Court has addressed the jurisdictional reach of sue-and-be-
 sued clauses in five federal charters. Three clauses were held to
 grant jurisdiction—Osborn v. Bank of United States, 9 Wheat. 738;
 D’Oench, Duhme & Co. v. FDIC, 315 U.S. 447; American Nat. Red
 Cross v. S. G., 505 U.S. 247—while two were found wanting—Bank
 of United States v. Deveaux, 5 Cranch 61; Bankers Trust Co. v. Texas
 & Pacific R. Co., 241 U.S. 295. Describing the earlier decisions as
 this Court’s “best efforts at divining congressional intent retrospec-
2            LIGHTFOOT v. CENDANT MORTGAGE CORP.

                                  Syllabus

    tively,” 505 U.S., at 252, the Court in Red Cross concluded that those
    decisions “support the rule that a congressional charter’s ‘sue and be
    sued’ provision may be read to confer federal court jurisdiction if, but
    only if, it specifically mentions the federal courts,” id., at 255.
       In specifically mentioning the federal courts, Fannie Mae’s sue-
    and-be-sued clause resembles the three clauses this Court has held
    confer jurisdiction. But unlike those clauses, Fannie Mae’s clause
    adds the qualification “any court of competent jurisdiction,” 12
U.S. C. §1723a(a). Thus, the outcome here turns on the meaning of
    “court of competent jurisdiction.”
       A court of competent jurisdiction is a court with the power to adju-
    dicate the case before it, Black’s Law Dictionary 431, and a court’s
    subject-matter jurisdiction defines its power to hear cases, see Steel
    Co. v. Citizens for Better Environment, 523 U.S. 83, 89. It follows
    that a court of competent jurisdiction is a court with a grant of sub-
    ject-matter jurisdiction covering the case before it. This Court has
    understood that phrase as a reference to a court with an existing
    source of subject-matter jurisdiction. See, e.g., Ex parte Phenix Ins.
    Co., 118 U.S. 610. On this understanding, Fannie Mae’s sue-and-be-
    sued clause is most naturally read not to grant federal courts subject-
    matter jurisdiction over all cases involving Fannie Mae but to permit
    suit in any state or federal court already endowed with subject-
    matter jurisdiction.
       Red Cross does not require a different result. It did not set out a
    rule that an express reference to the federal courts suffices to make a
    sue-and-be-sued clause a grant of federal jurisdiction. Rather, it re-
    stated “the basic rule” of Deveaux and Osborn that a sue-and-be-sued
    clause conferring only a general right to sue does not grant jurisdic-
    tion to the federal courts. 505 U.S., at 253. Pp. 6–11.
       (b) Fannie Mae’s arguments against reading its sue-and-be-sued
    clause as merely capacity conferring are unpersuasive. Its alterna-
    tive readings of “court of competent jurisdiction” are premised on the
    already rejected reading of Red Cross. The prior construction canon
    of statutory interpretation does not apply because none of the cases
    on which Fannie Mae relies suggest that Congress in 1954 would
    have surveyed the jurisprudential landscape and necessarily con-
    cluded that the courts had already settled the question whether a
    sue-and-be-sued clause containing the phrase “court of competent ju-
    risdiction” confers jurisdiction on the federal courts. Finally, Fannie
    Mae’s appeals to congressional purpose do not call into question the
    plain text reading of its sue-and-be-sued clause. Pp. 11–16.
769 F.3d 681, reversed.

    SOTOMAYOR, J., delivered the opinion for a unanimous Court.
                       Cite as: 580 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 14–1055
                                  _________________


   CRYSTAL MONIQUE LIGHTFOOT, ET AL., PETI-
    TIONERS v. CENDANT MORTGAGE CORPO-
       RATION, DBA PHH MORTGAGE ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                              [January 18, 2017]


   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   The corporate charter of the Federal National Mortgage
Association, known as Fannie Mae, authorizes Fannie
Mae “to sue and to be sued, and to complain and to defend,
in any court of competent jurisdiction, State or Federal.”
12 U.S. C. §1723a(a). This case presents the question
whether this sue-and-be-sued clause grants federal dis-
trict courts jurisdiction over cases involving Fannie Mae.
We hold that it does not.
                            I

                           A

  During the Great Depression, the Federal Government
worked to stabilize and strengthen the residential mort-
gage market. Among other things, it took steps to in-
crease liquidity (reasonably available funding) in the
mortgage market. These efforts included the creation of
the Federal Home Loan Banks, which provide credit to
member institutions to finance affordable housing and
economic development projects, and the Federal Housing
Administration (FHA), which insures residential mort-
2        LIGHTFOOT v. CENDANT MORTGAGE CORP.

                     Opinion of the Court

gages. See Dept. of Housing and Urban Development, Back-
ground and History of the Federal National Mortgage
Association 1–7, A4 (1966).
    Also as part of these efforts, Title III of the National
Housing Act (1934 Act) authorized the Administrator of
the newly created FHA to establish “national mortgage
associations” that could “purchase and sell [certain] first
mortgages and such other first liens” and “borrow money
for such purposes.” §301(a), 48 Stat. 1252–1253. The
associations were endowed with certain powers, including
the power to “sue and be sued, complain and defend, in
any court of law or equity, State or Federal.” §301(c), id.,
at 1253.
    In 1938, the FHA Administrator exercised that author-
ity and chartered the Federal National Mortgage Associa-
tion. Avoiding a mouthful of an acronym (FNMA), it went
by Fannie Mae. See, e.g., Washington Post, July 14, 1940,
p. P2 (“ ‘Fanny May’ ”); N. Y. Times, Mar. 23, 1950, p. 48
(“ ‘Fannie Mae’ ”). As originally chartered, Fannie Mae
was wholly owned by the Federal Government and had
three objectives: to “establish a market for [FHA-insured]
first mortgages” covering new housing construction, to
“facilitate the construction and financing of economically
sound rental housing projects,” and to “make [the bonds it
issued] available to . . . investors.” Fed. Nat. Mortgage
Assn. Information Regarding the Activities of the Assn. 1
(Circular No. 1, 1938).
    Fannie Mae was rechartered in 1954. Housing Act of
1954 (1954 Act), §201, 68 Stat. 613. No longer wholly
Government owned, Fannie Mae had mixed ownership:
Private shareholders held its common stock and the De-
partment of the Treasury held its preferred stock. The
1954 Act required the Secretary of the Treasury to allow
Fannie Mae to repurchase that stock. See id., at 613–615.
It expected that Fannie Mae would repurchase all of its
preferred stock and that legislation would then be enacted
                  Cite as: 580 U. S. ____ (2017)             3

                      Opinion of the Court

to turn Fannie Mae over to the private stockholders.
From then on, Fannie Mae’s duties would “be carried out
by a privately owned and privately financed corporation.”
Id., at 615. Along with these structural changes, the 1954
Act replaced Fannie Mae’s initial set of powers with a
more detailed list. In doing so, it revised the sue-and-be-
sued clause to give Fannie Mae the power “to sue and to
be sued, and to complain and to defend, in any court of
competent jurisdiction, State or Federal.” Id., at 620.
  In 1968, Fannie Mae became fully privately owned and
relinquished part of its portfolio to its new spinoff, the
Government National Mortgage Association (known as
Ginnie Mae). See Housing and Urban Development Act of
1968 (1968 Act), 82 Stat. 536. Fannie Mae “continue[d] to
operate the secondary market operations” but became “a
Government-sponsored private corporation.” 12 U.S. C.
§1716b. Ginnie Mae “remain[ed] in the Government” and
took over “the special assistance functions and manage-
ment and liquidating functions.” Ibid. Ginnie Mae re-
ceived the same set of powers as Fannie Mae. See
§1723(a); see also 1968 Act, §802(z), 82 Stat. 540 (minor
revisions to §1723a(a)).
  This general structure remains in place. Fannie Mae
continues to participate in the secondary mortgage mar-
ket. It purchases mortgages that meet its eligibility criteria,
packages them into mortgage-backed securities, and sells
those securities to investors, and it invests in mortgage-
backed securities itself. One of those mortgage purchases
led to Fannie Mae’s entanglement in this case.
                           B
  Beverly Ann Hollis-Arrington refinanced her mortgage
with Cendant Mortgage Corporation (Cendant) in the
summer of 1999. Fannie Mae then bought the mortgage,
while Cendant continued to service it. Unable to make her
payments, Hollis-Arrington pursued a forbearance ar-
4         LIGHTFOOT v. CENDANT MORTGAGE CORP.

                      Opinion of the Court

rangement with Cendant. No agreement materialized,
and the home entered foreclosure. Around this time,
Cendant repurchased the mortgage from Fannie Mae
because it did not meet Fannie Mae’s credit standards.
   To stave off the foreclosure, Hollis-Arrington and her
daughter, Crystal Lightfoot, pursued bankruptcy and
transferred the property between themselves. These ef-
forts failed, and the home was sold at a trustee’s sale in
2001. The two then took to the courts to try to undo the
foreclosure and sale.
   After two unsuccessful federal suits, the pair filed this
suit in state court. They alleged that deficiencies in the
refinancing, foreclosure, and sale of their home entitled
them to relief against Fannie Mae. Their claims against
other defendants are not relevant here.
   Fannie Mae removed the case to federal court under 28
U.S. C. §1441(a), which permits a defendant to remove
from state to federal court “any civil action” over which the
federal district courts “have original jurisdiction.” It relied
on its sue-and-be-sued clause as the basis for jurisdiction.
The District Court denied a motion to remand the case to
state court.
   The District Court then dismissed the claims against
Fannie Mae on claim preclusion grounds. After a series of
motions, rulings, and appeals not related to the issue
here, the District Court entered final judgment. Hollis-
Arrington and Lightfoot immediately moved to set aside
the judgment under Federal Rule of Civil Procedure 60(b),
alleging “fraud upon the court.” App. 95–110. The Dis-
trict Court denied the motion.
   The Ninth Circuit affirmed the dismissal of the case and
the denial of the Rule 60(b) motion. 465 Fed. Appx. 668
(2012). After Hollis-Arrington and Lightfoot sought re-
hearing, the Ninth Circuit withdrew its opinion and or-
dered briefing on the question whether the District Court
had jurisdiction over the case under Fannie Mae’s sue-
                  Cite as: 580 U. S. ____ (2017)            5

                      Opinion of the Court

and-be-sued clause. 769 F.3d 681, 682–683 (2014).
   A divided panel affirmed the District Court’s judgment.
The majority relied on American Nat. Red Cross v. S. G.,
505 U.S. 247 (1992). It read that decision to have estab-
lished a “rule [that] resolves this case”: When a sue-and-
be-sued clause in a federal charter expressly authorizes
suit in federal courts, it confers jurisdiction on the federal
courts. 769 F.3d, at 684. The dissent instead read Red
Cross as setting out only a “ ‘default rule’ ” that provides a
“starting point for [the] analysis.” 769 F.3d, at 692 (opin-
ion of Stein, J.). It read “any court of competent jurisdic-
tion” in Fannie Mae’s sue-and-be-sued clause to overcome
that default rule by requiring an independent source for
jurisdiction in cases involving Fannie Mae. Ibid.
   Two Circuits have likewise concluded that the language
in Fannie Mae’s sue-and-be-sued clause grants jurisdiction
to federal courts. See Federal Home Loan Bank of Boston
v. Moody’s Corp., 821 F.3d 102 (CA1 2016) (Federal Home
Loan Bank of Boston’s identical sue-and-be-sued clause);
Pirelli Armstrong Tire Corp. Retiree Medical Benefits
Trust ex rel. Fed. Nat. Mortgage Assn. v. Raines, 534 F.3d
779 (CADC 2008) (Fannie Mae’s sue-and-be-sued clause).
Four Circuits have disagreed, finding that similar lan-
guage did not grant jurisdiction. See Western Securities
Co. v. Derwinski, 937 F.2d 1276 (CA7 1991) (Under 38
U.S. C. §1820(a)(1) (1988 ed.), Secretary of Veterans
Affairs’ authority to “sue and be sued . . . in any court of
competent jurisdiction, State or Federal”); C. H. Sanders
Co. v. BHAP Housing Development Fund Co., 903 F.2d
114 (CA2 1990) (Under 12 U.S. C. §1702 (1988 ed.), Secre-
tary of Housing and Urban Development’s authority “in
his official capacity, to sue and be sued in any court of
competent jurisdiction, State or Federal”); Industrial
Indemnity, Inc. v. Landrieu, 615 F.2d 644 (CA5 1980) ( per
curiam) (similar); Lindy v. Lynn, 501 F.2d 1367 (CA3
1974) (similar).
6        LIGHTFOOT v. CENDANT MORTGAGE CORP.

                     Opinion of the Court

  We granted certiorari, 579 U. S. ___ (2016), and now
reverse.
                               II
  Fannie Mae’s sue-and-be-sued clause authorizes it “to
sue and to be sued, and to complain and to defend, in any
court of competent jurisdiction, State or Federal.” 12
U.S. C. §1723a(a). As in other federal corporate charters,
this language serves the uncontroversial function of clari-
fying Fannie Mae’s capacity to bring suit and to be sued.
See Bank of United States v. Deveaux, 5 Cranch 61, 85–86
(1809). The question here is whether Fannie Mae’s sue-
and-be-sued clause goes further and grants federal courts
jurisdiction over all cases involving Fannie Mae.
                               A
    In answering this question, “we do not face a clean
slate.” Red Cross, 505 U.S., at 252. This Court has ad-
dressed the jurisdictional reach of sue-and-be-sued clauses
in five federal charters. Three clauses were held to grant
jurisdiction, while two were found wanting.
    The first discussion of sue-and-be-sued clauses came in
a pair of opinions by Chief Justice Marshall. The charter
of the first Bank of the United States allowed it “ ‘to sue
and be sued, plead and be impleaded, answer and be
answered, defend and be defended, in courts of record, or
any other place whatsoever.’ ” Deveaux, 5 Cranch, at 85.
Another provision allowed suits in federal court against
certain bank officials, suggesting “the right to sue does not
imply a right to sue in the courts of the union, unless it be
expressed.” Id., at 86. In light of this language, the Court
held that the first Bank of the United States had “no right
. . . to sue in the federal courts.” Ibid. The Court con-
cluded that the second Bank of the United States was not
similarly disabled. Its charter allowed it “ ‘to sue and be
sued, plead and be impleaded, answer and be answered,
                 Cite as: 580 U. S. ____ (2017)           7

                     Opinion of the Court

defend and be defended, in all State Courts having compe-
tent jurisdiction, and in any Circuit Court of the United
States.’ ” Osborn v. Bank of United States, 9 Wheat. 738,
817 (1824). The Court took from Deveaux “that a general
capacity in the Bank to sue, without mentioning the
Courts of the Union, may not give a right to sue in those
Courts.” 9 Wheat., at 818. By contrast, the second Bank’s
charter did grant jurisdiction to the federal circuit courts
because it used “words expressly conferring a right to sue
in those Courts.” Ibid.
    A mortgage dispute between a railroad and its creditor
led to the next consideration of this issue. The Texas and
Pacific Railway Company’s federal charter authorized it
“ ‘to sue and be sued, plead and be impleaded, defend and
be defended, in all courts of law and equity within the
United States.’ ” Bankers Trust Co. v. Texas & Pacific R.
Co., 241 U.S. 295, 302 (1916). This Court held that the
clause had “the same generality and natural import as”
the clause in Deveaux. 241 U.S., at 304. Thus, “all that
was intended was to render this corporation capable of
suing and being sued by its corporate name in any court
. . . whose jurisdiction as otherwise competently defined
was adequate to the occasion.” Id., at 303.
    Another lending dispute, involving defaulted bonds, led
to the next statement on this issue. The Federal Deposit
Insurance Corporation’s (FDIC) sue-and-be-sued clause
authorized it “[t]o sue and be sued, complain and defend,
in any court of law or equity, State or Federal.” 12
U.S. C. §264(j) (1940 ed.). In D’Oench, Duhme & Co. v.
FDIC, 315 U.S. 447, 455 (1942), this Court held that
federal jurisdiction over the case was based on the FDIC’s
sue-and-be-sued clause. See Red Cross, 505 U.S., at 254
(expressing no “doubt that the Court held federal jurisdic-
tion to rest on the” sue-and-be-sued clause).
    This Court’s most recent discussion of a sue-and-be-sued
clause came in Red Cross, which involved a state-law tort
8        LIGHTFOOT v. CENDANT MORTGAGE CORP.

                      Opinion of the Court

suit related to a contaminated blood transfusion. It de-
scribed the previous quartet of decisions as reflecting this
Court’s “best efforts at divining congressional intent retro-
spectively,” efforts that had put “Congress on prospective
notice of the language necessary and sufficient to confer
jurisdiction.” Id., at 252. Those decisions “support the
rule that a congressional charter’s ‘sue and be sued’ provi-
sion may be read to confer federal court jurisdiction if, but
only if, it specifically mentions the federal courts.” Id., at
255. Under that rule, the Court explained, the result was
“clear.” Id., at 257. The Red Cross’ sue-and-be-sued
clause, which permits it to “sue and be sued in courts of
law and equity, State or Federal, within the jurisdiction of
the United States,” 36 U.S. C. §300105(a)(5), confers
jurisdiction. Red Cross, 505 U.S., at 257. “In expressly
authorizing [suits] in federal courts, using language . . . in
all relevant respects identical to [the clause in D’Oench] on
which [the Court] based a holding of federal jurisdiction
just five years before [its enactment], the provision ex-
tends beyond a mere grant of general corporate capacity to
sue, and suffices to confer federal jurisdiction.” Ibid.
   Armed with these earlier cases, as synthesized by Red
Cross, we turn to the sue-and-be-sued clause at issue here.
                            B
  Fannie Mae’s sue-and-be-sued clause resembles the
clauses this Court has held confer jurisdiction in one
important respect. In authorizing Fannie Mae “to sue and
to be sued, and to complain and to defend, in any court of
competent jurisdiction, State or Federal,” 12 U.S. C.
§1723a(a), it “specifically mentions the federal courts.”
Red Cross, 505 U.S., at 255. This mention of the federal
courts means that Fannie Mae’s charter clears a hurdle
that the clauses in Deveaux and Bankers Trust did not.
  But Fannie Mae’s clause differs in a material respect
from the three clauses the Court has held sufficient to
                 Cite as: 580 U. S. ____ (2017)            9

                     Opinion of the Court

grant federal jurisdiction. Those clauses referred to suits
in the federal courts without qualification. In contrast,
Fannie Mae’s sue-and-be-sued clause refers to “any court
of competent jurisdiction, State or Federal.” §1723a(a)
(emphasis added). Because this sue-and-be-sued clause is
not “in all relevant respects identical” to a clause already
held to grant federal jurisdiction, Red Cross, 505 U.S., at
257, this case cannot be resolved by a simple comparison.
The outcome instead turns on the meaning of “court of
competent jurisdiction” in Fannie Mae’s sue-and-be-sued
clause.
   A court of competent jurisdiction is a court with the
power to adjudicate the case before it. See Black’s Law
Dictionary 431 (10th ed. 2014) (“[a] court that has the
power and authority to do a particular act; one recognized
by law as possessing the right to adjudicate a contro-
versy”). And a court’s subject-matter jurisdiction defines
its power to hear cases. See Steel Co. v. Citizens for Better
Environment, 523 U.S. 83, 89 (1998) (Subject-matter
jurisdiction is “the courts’ statutory or constitutional
power to adjudicate the case” (emphasis deleted)); Wa-
chovia Bank, N. A. v. Schmidt, 546 U.S. 303, 316 (2006)
(“Subject-matter jurisdiction . . . concerns a court’s compe-
tence to adjudicate a particular category of cases”). It
follows that a court of competent jurisdiction is a court
with a grant of subject-matter jurisdiction covering the
case before it. Cf. Pennoyer v. Neff, 95 U.S. 714, 733
(1878) (“[T]here must be a tribunal competent by its con-
stitution—that is, by the law of its creation—to pass upon
the subject-matter of the suit”).
   As a result, this Court has understood the phrase “court
of competent jurisdiction” as a reference to a court with an
existing source of subject-matter jurisdiction. Ex parte
Phenix Ins. Co., 118 U.S. 610 (1886), provides an example.
There, the Court explained that a statute “providing for
the transfer to a trustee of the interest of the owner in the
10        LIGHTFOOT v. CENDANT MORTGAGE CORP.

                      Opinion of the Court

vessel and freight, provides only that the trustee may ‘be
appointed by any court of competent jurisdiction,’ leaving
the question of such competency to depend on other provi-
sions of law.” Id., at 617. See also Shoshone Mining Co. v.
Rutter, 177 U.S. 505, 506–507 (1900) (statute authorizing
suit “ ‘in a court of competent jurisdiction’ . . . unquestion-
ably meant that the competency of the court should be
determined by rules theretofore prescribed in respect to
the jurisdiction of the Federal courts”). Califano v. Sand-
ers, 430 U.S. 99 (1977), provides another. It held that §10
of the Administrative Procedure Act, codified in 5 U.S. C.
§§701–704, did not contain “an implied grant of subject-
matter jurisdiction to review agency actions.” 430 U.S., at
105. In noting that “the actual text . . . nowhere contains
an explicit grant of jurisdiction,” the Court pointed to two
clauses requiring “judicial review . . . to proceed ‘in a court
specified by statute’ or ‘in a court of competent jurisdic-
tion’ ” and stated that both “seem to look to outside sources
of jurisdictional authority.” Id., at 105–106, and n. 6.
   On this understanding, Fannie Mae’s sue-and-be-sued
clause is most naturally read not to grant federal courts
subject-matter jurisdiction over all cases involving Fannie
Mae. In authorizing Fannie Mae to sue and be sued “in
any court of competent jurisdiction, State or Federal,” it
permits suit in any state or federal court already endowed
with subject-matter jurisdiction over the suit.
                             C
  Red Cross does not require a different result. Some,
including the lower courts here, have understood it to set
out a rule that an express reference to the federal courts
suffices to make a sue-and-be-sued clause a grant of fed-
eral jurisdiction. Red Cross contains no such rule.
  By its own terms, the rule Red Cross restates is “the
basic rule” drawn in Deveaux and Osborn that a sue-and-
be-sued clause conferring only a general right to sue does
                  Cite as: 580 U. S. ____ (2017)           11

                      Opinion of the Court

not grant jurisdiction to the federal courts. Red Cross, 505
U.S., at 253. Each mention of a “rule” refers back to this
principle. See id., at 255 (reading this Court’s sue-and-be-
sued clause cases to “support the rule that a . . . ‘sue and
be sued’ provision may be read to confer federal court
jurisdiction if, but only if, it specifically mentions the
federal courts” (emphasis added)); id., at 256 (Bankers
Trust applied “the rule thus established” to hold that the
railroad’s sue-and-be-sued clause did not confer jurisdic-
tion); 505 U.S., at 257 (finding the result “clear” under the
“rule established in these cases” because the charter “ex-
pressly authoriz[es]” suits in federal courts in a clause “in
all relevant respects identical” to one already found to
confer jurisdiction).
   True enough, the dissent thought Red Cross established
a broad rule. See 505 U.S., at 271–272 (opinion of Scalia,
J.) (describing Red Cross as announcing a “rule . . . that
any grant of a general capacity to sue with mention of
federal courts will suffice to confer jurisdiction” (emphasis
deleted)). The certainty of the dissent may explain the
lower court decisions adopting a broader reading of Red
Cross. But Red Cross itself establishes no such rule. And
such a rule is hard to square with the opinion’s thorough
consideration of the contrary arguments based in text,
purpose, and legislative history. See id., at 258–263.
   Nothing in Red Cross suggests that courts should ignore
“the ordinary sense of the language used,” id., at 263,
when confronted with a federal charter’s sue-and-be-sued
clause that expressly references the federal courts, but
only those that are courts “of competent jurisdiction.”
                         III
  Fannie Mae, preferring to be in federal court, raises
several arguments against reading its sue-and-be-
sued clause as merely capacity conferring. None are
persuasive.
12       LIGHTFOOT v. CENDANT MORTGAGE CORP.

                     Opinion of the Court 


                              A

   Fannie Mae first offers several alternative readings of
“court of competent jurisdiction.” It suggests that the
phrase might refer to a court with personal jurisdiction
over the parties before it, a court of proper venue, or a
court of general, rather than specialized, jurisdiction.
Brief for Respondents 41–45.
   At bottom, Fannie Mae’s efforts on this front are prem-
ised on the reading of Red Cross rejected above. In its
view, an express reference to the federal courts suffices to
confer subject-matter jurisdiction on federal courts. It
sees its only remaining task as explaining why that would
not render “court of competent jurisdiction” superfluous.
See Tr. of Oral Arg. 29–30. But the fact that a sue-and-be-
sued clause references the federal courts does not resolve
the jurisdictional question. Thus, arguments as to why
the phrase “court of competent jurisdiction” could still
have meaning if it does not carry its ordinary meaning are
beside the point.
   Moreover, even if the phrase carries additional meaning,
that would not further Fannie Mae’s argument. Take its
suggestion that a “court of competent jurisdiction” is a
court with personal jurisdiction. A court must have the
power to decide the claim before it (subject-matter juris-
diction) and power over the parties before it (personal
jurisdiction) before it can resolve a case. See Ruhrgas AG
v. Marathon Oil Co., 526 U.S. 574, 583–585 (1999). Rec-
ognizing as much, this Court has stated that the phrase
“court of competent jurisdiction,” while “usually used to
refer to subject-matter jurisdiction, has also been used on
occasion to refer to a court’s jurisdiction over the defend-
ant’s person.” United States v. Morton, 467 U.S. 822, 828
(1984) (footnote omitted). See also Blackmar v. Guerre,
342 U.S. 512, 516 (1952). But nothing in Fannie Mae’s
sue-and-be-sued clause suggests that the reference to
“court of competent jurisdiction” refers only to a court with
                 Cite as: 580 U. S. ____ (2017)          13

                     Opinion of the Court

personal jurisdiction over the parties before it. At most
then, this point might support reading the phrase to refer
to both subject-matter and personal jurisdiction. That
does not help Fannie Mae. So long as the sue-and-be-sued
clause refers to an outside source of subject-matter juris-
diction, it does not confer subject-matter jurisdiction.
                              B
  Fannie Mae next claims that, by the time its sue-and-be-
sued clause was enacted in 1954, courts had interpreted
provisions containing the phrase “court of competent
jurisdiction” to grant jurisdiction and that Congress was
entitled to rely on those interpretations. This argument
invokes the prior construction canon of statutory interpre-
tation. The canon teaches that if courts have settled the
meaning of an existing provision, the enactment of a new
provision that mirrors the existing statutory text indi-
cates, as a general matter, that the new provision has that
same meaning. See Bragdon v. Abbott, 524 U.S. 624, 645
(1998).
  Fannie Mae points to cases discussing three types of
statutory provisions that, in its view, show that the phrase
“court of competent jurisdiction” had acquired a settled
meaning by 1954.
  The first pair addresses the FHA’s sue-and-be-sued
clause. See 12 U.S. C. §1702 (“sue and be sued in any
court of competent jurisdiction, State or Federal”). Two
Court of Appeals decisions in the 1940’s concluded that the
FHA sue-and-be-sued clause overrode the general rule,
today found in 28 U.S. C. §§1346(a)(2), 1491, that mone-
tary claims against the United States exceeding $10,000
must be brought in the Court of Federal Claims, rather
than the federal district courts. See Ferguson v. Union
Nat. Bank of Clarksburg, 126 F.2d 753, 755–757 (CA4
1942); George H. Evans & Co. v. United States, 169 F.2d
500, 502 (CA3 1948). These courts did not state that their
14        LIGHTFOOT v. CENDANT MORTGAGE CORP.

                      Opinion of the Court

jurisdiction was founded on the sue-and-be-sued clause, as
opposed to statutes governing the original jurisdiction of
the federal district courts. See, e.g., 28 U.S. C. §41(a)
(1946 ed.). Thus, even assuming that two appellate court
cases can “ ‘settle’ ” an issue, A. Scalia & B. Garner, Read-
ing Law 325 (2012), these two cases did not because they
did not speak to the question here.
   The second set of cases addresses provisions authorizing
suit for a violation of a statute. One arose under the Fair
Labor Standards Act of 1938, which authorizes employees
to sue for violations of the Act in “any . . . court of compe-
tent jurisdiction.” §6(d)(1), 88 Stat. 61, 29 U.S. C. §216(b).
This Court, in its description of the facts, stated that
“[j]urisdiction of the action was conferred by . . . 28
U.S. C. §41(8), and . . . 29 U.S. C. §216(b).” Williams v.
Jacksonville Terminal Co., 315 U.S. 386, 390 (1942). This
brief, ambiguous statement did not settle the meaning of
§216(b), and thus did not settle the meaning of the phrase
“court of competent jurisdiction.” The other cases in this
set dealt with the Housing and Rent Act of 1947. As
enacted, the statute permitted suit in “any Federal, State,
or Territorial court of competent jurisdiction.” §206(b), 61
Stat. 199. Some courts read §206 not to confer jurisdiction
and instead assessed their jurisdiction under the federal-
question jurisdiction statute.        See, e.g., Schuman v.
Greenberg, 100 F. Supp. 187, 189 (NJ 1951) (collecting
cases). At the time, that statute carried an amount-in-
controversy requirement, 28 U.S. C. §41(1) (1946 ed.), and
so some cases were dismissed or remanded to state court
for lack of federal jurisdiction. Congress later amended
§206 to permit suit “in any Federal court of competent
jurisdiction regardless of the amount involved.” Defense
Production Act Amendments of 1951, §204, 65 Stat. 147.
Congress’ elimination of the amount-in-controversy re-
quirement suggests, if anything, it understood that “court
of competent jurisdiction” could be read to require an
                     Cite as: 580 U. S. ____ (2017)                  15

                         Opinion of the Court

outside source of jurisdiction.
  The third set of cases interpreted provisions making
federal jurisdiction over certain causes of action exclusive.
Brief for Respondents 36–37. Those cases confirm that the
provisions require suit to be brought in federal courts but
do not discuss the basis for federal jurisdiction.
  In sum, none of the cases on which Fannie Mae relies
suggest that Congress in 1954 would have surveyed the
jurisprudential landscape and necessarily concluded that
the courts had already settled the question whether a sue-
and-be-sued clause containing the phrase “court of compe-
tent jurisdiction” confers jurisdiction on the federal courts.
                              C
  Fannie Mae ends with an appeal to congressional pur-
pose, or, more accurately, a lack of congressional purpose.
  It argues that its original sue-and-be-sued clause, en-
acted in 1934, granted jurisdiction to federal courts and
that there is no indication that Congress wanted to change
the status quo in 1954. The addition in 1954 of “court of
competent jurisdiction,” a phrase that, as discussed, car-
ries a clear meaning, means that the current sue-and-be-
sued clause does not confer jurisdiction. An indication
whether that meaning was understood as a change from
the 1934 Act is not required.*
  Fannie Mae next points to its sibling rival, the Federal
Home Loan Mortgage Corporation, known as Freddie Mac.
The two share parallel authority to compete in the second-

——————
  * The legislative history of the 1934 Act provides some reason to
question Fannie Mae’s premise about Congress’ view of the status quo
under the 1934 Act. During debate on this provision, Senator Logan
asked Senator Bulkley, the chair of the subcommittee with authority
over the bill, about the original sue-and-be-sued clause. Senator
Bulkley explained that it merely conferred a capacity to sue and be
sued “and [did] not confe[r] a right to go into a Federal court where it
would not otherwise exist.” 78 Cong. Rec. 12008 (1934).
16          LIGHTFOOT v. CENDANT MORTGAGE CORP.

                        Opinion of the Court

ary mortgage market. Compare 12 U.S. C. §§1717(b)(2)–
(6) (Fannie Mae) with §1454(a) (Freddie Mac). Suits
involving Freddie Mac may be brought in federal court.
See §1452(c) (“to sue and be sued, complain and defend, in
any State, Federal, or other court”); §1452(f) (providing
that Freddie Mac is a federal agency under 28 U.S. C.
§§1345, 1442, that civil actions to which Freddie Mac is a
party arise under federal law, and that Freddie Mac may
remove cases to federal district court before trial).
   Fannie Mae argues there is no good reason to think that
Congress gave Freddie Mac fuller access to the federal
courts than it has. Leaving aside the clear textual indica-
tions suggesting Congress did just that, a plausible reason
does exist. In 1970, when Freddie Mac’s sue-and-be-sued
clause and related jurisdictional provisions were enacted,
Freddie Mac was a Government-owned corporation. See
Emergency Home Finance Act of 1970, §304(a), 84 Stat.
454. Fannie Mae, on the other hand, had already transi-
tioned into a privately owned corporation. Fannie Mae’s
argument on this front, moreover, contains a deeper flaw.
The doors to federal court remain open to Fannie Mae
through diversity and federal-question jurisdiction. Fan-
nie Mae provides no reason to think that in other cases,
involving only state-law claims, access to the federal
courts gives Freddie Mac an unintended competitive ad-
vantage over Fannie Mae that Congress would have wanted
to avoid. Indeed, the usual assumption is that state courts
are up to the task of adjudicating their own laws. Cf.
Gulf Offshore Co. v. Mobil Oil Corp., 453 U.S. 473, 483–
484 (1981).
                             IV 

     The judgment of the Ninth Circuit is reversed. 


                                               It is so ordered.